Citation Nr: 1453521	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to December 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  Prior to May 1, 2014, the Veteran's service-connected disabilities included bilateral hearing loss evaluated as 60 percent disabling, and tinnitus evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating was 60 percent.  

2.  Beginning May 1, 2014, the Veteran's service-connected disabilities include bilateral hearing loss evaluated as 40 percent disabling, and tinnitus evaluated as 10 percent disabling.  The Veteran's current combined service-connected disability rating is 50 percent.

3.  The Veteran is not shown to be precluded from securing or following substantially gainful employment as a result of his service-connected disabilities at any time during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The RO's June 2010 letter advised the Veteran of the elements of the notice requirements for his claim for entitlement to a total rating for compensation purposes based upon individual unemployability.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In November 2010 and May 2013, the Veteran was afforded VA examinations to determine the severity of his hearing loss and tinnitus disabilities.  The VA examiners who conducted these evaluations interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  The examiners also appropriately addressed the objective findings relevant to the Veteran's hearing loss and tinnitus disabilities, as well as the functional impact of the disabilities upon ordinary conditions of daily life and work.  

In April 2014, the Board remanded this matter and instructed the RO to procure a VA medical opinion addressing whether the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  Pursuant to the Board's remand directives, the Veteran was afforded another VA examination for hearing loss and tinnitus in May 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided an opinion regarding the Veteran's ability to secure and follow substantially gainful employment.  In September 2014, an addendum medical opinion was prepared to provide complete rationale for the May 2014 VA examiner's opinion.  The addendum opinion appropriately addressed the objective findings relevant to the Veteran's hearing loss and tinnitus disabilities, as well as the functional impact of the disabilities upon ordinary conditions of daily life and work.  

The Board finds that all of examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Entitlement to TDIU

The Veteran contends that he is entitled to a total rating for compensation purposes based upon individual unemployability because his service-connected bilateral hearing loss and tinnitus have imposed a severe impediment to his ability to obtain or maintain substantially gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether a veteran is unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by his nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total rating for compensation purposes based upon individual unemployability may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Prior to May 1, 2014, the Veteran's bilateral hearing loss was evaluated as 60 percent disabling and his tinnitus was evaluated as 10 percent disabling, that resulted in a combined disability rating of 60 percent.  38 C.F.R. § 4.25 (2014).  Thus, the schedular percentage requirements were met.  See 38 C.F.R. § 4.16(a).  However, after the RO's February 2014 rating decision reduced the Veteran's bilateral hearing loss disability rating from 60 to 40 percent, effective May 1, 2014, the schedular percentage threshold for a total rating for compensation purposes based upon individual unemployability were not met.  Id.  

A.  Prior to May 1, 2014

In November 2010, the Veteran underwent a VA audiological examination.  After reviewing the evidence of record and examining the Veteran, the VA examiner provided the diagnoses of sloping sensorineural hearing loss and tinnitus.  The examiner noted that the Veteran wore hearing aids, binaurally.  The examiner noted that the Veteran was in a motor vehicle accident in 1995 that resulted in a back injury, and was awarded Social Security Administration disability benefits due to his back disorder.  The examiner opined that the Veteran's bilateral hearing loss or tinnitus would not impact his daily activities and would not cause unemployability for physical or sedentary employment.

In May 2013, the Veteran underwent a VA hearing loss and tinnitus examination.  The VA examiner noted the Veteran's use of hearing aids in both ears to improve his ability to hear.  After reviewing the evidence of record and examining the Veteran, the examiner provided diagnoses of sensorineural hearing loss in the frequency range of 500-4000 Hertz and recurrent tinnitus associated with the hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  

Based on a longitudinal review of the record, the Board finds that TDIU is not warranted for any portion of the appeal period prior to May 1, 2014.  Although the Veteran met the percentage requirements for TDIU, the evidence of record does not show that his service-connected disabilities prevented substantially gainful employment.  His claim for TDIU indicated that he had not worked since he ended his employment as a distribution manager at a publishing company in July 1997.  However, both the November 2010 and May 2013 VA examiners indicate that his hearing loss and tinnitus would not preclude the Veteran from performing physical or sedentary employment.

Because the record does not reflect that the Veteran was precluded from securing or following substantial gainful employment due to his service-connected disabilities prior to May 1, 2014, the preponderance of the evidence is against his claim for TDIU earlier than May 1, 2014.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since May 1, 2014

The RO's February 2014 rating decision reduced the Veteran's bilateral hearing loss evaluation from 60 percent to 40 percent, effective May 1, 2014.  Based on the current 40 percent disability evaluation for service-connected bilateral hearing loss, and his existing 10 percent disability evaluation for service-connected tinnitus, the Veteran's combined disability rating was reduced to 40 percent.  See 38 C.F.R. §§ 4.25, 4.85 (2014).  As such, the schedular percentage requirements for TDIU are not met since May 1, 2014.  38 C.F.R. § 4.16(a).    

Nevertheless, for those veterans who fail to meet the percentage standards, TDIU may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  In order to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the reasons explained below, the Board finds that the Veteran is capable of securing and maintaining substantially gainful employment, and referral of his case to the Director of the VA Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  

At his January 2014 hearing before the RO, the Veteran submitted an undated medical opinion by VA physician S.N.L., M.D., which stated that the Veteran "is suffering from hearing loss, as result of which he cannot have gainful employment."  However, Dr. L.'s opinion did not include any bases or rationale to support that conclusion.  As such, the Board finds this opinion to be of little, if any, probative value.

In May 2014, a VA evaluation for hearing loss and tinnitus was conducted.  During the examination, the Veteran reported that he had received his GED certificate and formerly worked as a butcher, a sheet metal/punch press operator, a parts dispatcher, and delivery driver.  He also reported that he had not worked since 1997 when he sustained a work-related back injury.  The VA examiner noted that the Veteran had difficulty hearing when he did not wear his prescribed hearing aids in "adverse listening environments."  However, after reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's bilateral hearing loss does "not preclude him from securing and following substantially gainful employment consistent with his education and occupational experiences."  The examiner also found that the Veteran's tinnitus did not have any functional impact on his ability to work.

In September 2014, the RO obtained a supplemental VA medical opinion to determine the functional effects of the Veteran's service-connected disabilities on his employability.  The VA examiner noted that the Veteran's treatment notes from August 2003 through September 2014 revealed that he was "receiving good benefit" from his use of hearing aids. The examiner found that the Veteran's bilateral tinnitus had no functional impact on his ability to work and any functional impairment associated with his bilateral hearing loss would present only very limited barriers to both physical and sedentary gainful employment as there were occupations that do not require hearing abilities and assistive devices such as hearing aids.  Specifically, the examiner stated that the Veteran's bilateral hearing loss and tinnitus had "little, if any effect, upon individual unemployability for physical and/or sedentary employment ventures."  The examiner also concluded that the Veteran's ability to seek and maintain gainful employment is the same as any other average person.  Accordingly, referral to the Director, Compensation and Pension Service, for extra-schedular consideration is not warranted.  38 C.F.R. § 4.16(b).

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.  



ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


